Title: To George Washington from Jonathan Trumbull, Sr., 18 July 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Sir
            Lebanon [Conn.] 18th July 1778.
          
          Your Letter of the 14th inst. received this moment—have sent the intelligence contained
            in it to New London, where are four Privates to  Middletown and
            Hartford where a Number of Smal Armed Boats—have prepared Letters to Govr Green,
            & President Powel at Massachusetts—with the Same to go by Post Monday next.
          hope they may be so happy as to succeed in their Attempts to intercept The Cork
            Fleet.
          Colo. Jos. Trumbull is at my House very dangerously ill with a Relapse, look on his
            recovery very doubtfull. I am, with great Esteem & Regard Sir—Your most Obedt
            humble Servant
          
            Jonth; Trumbull
          
          
            P.S. I have no other than vague, uncertain Accounts of the Circumstances of
              your Success in the Jersies.
          
        